Citation Nr: 1715655	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a neurological disability to the right hand (claimed as residuals of frostbite).

2.  Entitlement to service connection for a neurological disability to the left hand (claimed as residuals of frostbite).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for residuals of frostbite of the hands has been recharacterized on the front page of this decision as indicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) as well as most of his personnel records are missing.  See December 14, 2011 Formal Finding on the Unavailability of Service Records.  In this circumstance, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claims by establishing he has the claimed disabilities and by suggesting a relationship or correlation between the claimed disabilities and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran maintains that he suffered from frostbite of the hands while he was serving in the military in Korea in the 1950's.  He indicates that he did not receive treatment at that time, but has continued to experience hand numbness since then.  VA treatment records do not currently diagnose any residuals of frostbite, although he has not been afforded a VA examination.  The Veteran submitted a private opinion dated in April 2013 which noted the claimed continued complaints of paresthesia which the examiner related to the inservice report of frostbite.  The Veteran was then referred for neurological testing and underwent an electromyography (EMG) which revealed carpal tunnel syndrome bilaterally.  However, the private examiner did not thereafter provide an addendum as to whether this diagnosis was due to any inservice frostbite nor was the Veteran afforded a VA examination or opinion at that point.  The Board therefore finds that the Veteran should be afforded the opportunity to submit an updated private opinion and he should also be examined by VA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA letter.  Inform the Veteran that he may submit an updated private opinion.

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any current bilateral hand disability.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral hand neurological disability to include carpal tunnel syndrome had its clinical onset during service or is related to any in-service disease, event, or injury, to include the report by the Veteran that he suffered frostbite of the hands.  The examiner should specifically address whether carpal tunnel syndrome is a residual of frostbite.  The examiner should review the private opinion dated in April 2013 (and as updated if an update is received) as well as the EMG findings.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

